Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 07/25/2022. This Action is made FINAL.
Claim(s) 3 and 9 were canceled.
Claim(s) 1-2, 4-8, and 10-12 are pending for examination.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1-2 and 4-8 under 35 U.S.C. 103 have been considered but are not persuasive. Applicant Argues: 

“Nadkar et al. and Charlton however do not disclose, teach, or suggest: the first agent program activates the other agent program and gives the other agent program priority for responding to the speech of the occupant upon receiving an instruction to activate the other agent program while the first agent program is active, wherein the first agent program outputs a response to the speech of the occupant when instructed to do so by the other agent program or the occupant, as set forth in independent claims 1 and 8.”

It should be noted that no specific explanation was provided as to why the above limitation is not taught by Nadkar et al. and Charlton with the applicant only summarizing Nadkar et al. and Charlton.
Examiner’s position is that Nadkar teaches “the first agent program activates the other agent program and gives the other agent program priority for responding to the speech of the occupant upon receiving an instruction to activate the other agent program while the first agent program is active” as discuss in the claim 3 rejection in the Nonfinal action dated 4/28/2022. To summarize, in para [0032] of Nadkar the voice assistant manager is giving priority to a voice assistant, e.g. another agent program, to respond until the session ends.
Applicants newly introduced limitation of “wherein the first agent program outputs a response to the speech of the occupant when instructed to do so by the other agent program or the occupant” is also taught by Nadkar. It should be noted that according to broadest reasonable interpretation the limitation could be interpreted as the first agent program outputs a response to the speech of the occupant when instructed to do so by the occupant which can occur before priority is given or after priority has ended and thus as discussed para [0011 and 0021] the system can create a link with a first voice assistant when user uses the appropriate wake word and the voice assistant can respond to the user.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, and 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over Nadkar et al. (US 20180204569 A1; hereinafter known as Nadkar) in view of Charlton (Hey Siri, OK Google: iPhone users can now ask Siri to control Google Assistant, 11/23/2019, https://www.gearbrain.com/use-google-assistant-with-siri-2621285722.html).

Regarding Claim 1, Nadkar teaches An agent device comprising a storage medium storing a plurality of agent programs, and a processor connected to the storage medium: 
{para [0029] where the voice assistants are stored on the memory of a mobile device 
Para [0048] and the voice assistant manager is being run on a computer which inherently has a processor. The voice assistant manager connects with the voice assistants as shown in Fig. 2.
}

The plurality of agent programs provide a service including a 5response in response to speech of an occupant of a vehicle,
{para [0009], where a plurality of voice assistants are available to the occupant of a vehicle based through the vehicle infotainment system. These voice assistants can provide a plurality of different services in response to occupant voice commands such as providing weather and traffic updates and also adding items to lists.
}

wherein a voice assistant manager that is active among the plurality of agent programs is configured to activate another agent program upon receiving an instruction to activate the other agent program.
{Para [0026] “In response to detecting a wake word in an audio stream provided by a microphone 214, the voice assistant manager 104 may send a message to trigger a launch of a corresponding voice assistant. For example, the voice assistant manager 104 may send a message indicating a name of the voice assistant service to activate to the voice control application 202, mobile device 206, and/or application integration platform 204.”
}
wherein the voice assistant manager activates the other agent program and give the other agent program priority for responding to the speech of the occupant upon receiving an instruction to activate the other agent program while voice assistant manager is active,
{Para [0032] “An example of this is the user speaking a wake word, waiting until a prompt indicates that the wake word has been detected and that the voice service is ready for a command, and then speaking the command. Thus, a user may be able to continue to provide a voice command, receive feedback, and provide additional voice commands as long as desired. However, until the link or session with the voice assistant service ends, other voice assistant services may not be available as the microphone, display, and/or speakers may be available only to the currently activated voice assistant service.”
}
wherein the first agent program outputs a response to the speech of the occupant when instructed to do so by the other agent program or the occupant,
{para [0011 and 0021] the system can create a link with a first voice assistant when user uses the appropriate wake word and the voice assistant can respond to the user.
}

Nadkar does not explicitly teach, wherein a first agent program that is active among the plurality of agent programs is configured to activate another agent program upon receiving an instruction to activate the other agent program.
wherein the first agent program activates the other agent program and give the other agent program priority for responding to the speech of the occupant upon receiving an instruction to activate the other agent program while first agent program is active,

However, Charlton teaches wherein a first agent program that is active among the plurality of agent programs is configured to activate another agent program upon receiving an instruction to activate the other agent program. And the concept of the first agent program activates the other agent program
{“This means iPhone and iPad users can call up the Google Assistant hands-free and without first opening the Google app. But to do this you'll first need to get Siri's attention, which results in the phrase "Hey Siri, OK Google"…. For most users that will be the most straight-forward option, but the second part can actually be whatever you like. So, to ask the Google Assistant a question on your iPhone you could say: "Hey Siri, ask Google" and your next words will be passed to the Assistant.”

Where Siri (the first and default agent program on iphone) is activating google assistant (a second agent program) based on voice commands.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadkar to incorporate the teachings of Charlton to have a first agent activate a second agent when given an instruction to do so because it allows for a default agent such as a first party agent that is activated by default to transfer control to another agent that may be better at certain tasks increasing user convenience (Nadkar para [0009] “In one embodiment, a passenger may summon a particular voice assistant (by uttering an appropriate wake-word) which the passenger knows to be better/more suitable at answering/doing certain job than others. For example, a first voice assistant may be better at answering weather/traffic updates, while a second voice assistant may be better at adding items to shopping list.”)

Regarding Claim 2, Nadkar in view of Charlton teaches The agent device according to claim 1. Charlton further teaches wherein the first agent program is configured to activate the other agent program and stop the first agent program upon receiving an instruction to activate the other agent program while the first agent program is active.
{“ So, to ask the Google Assistant a question on your iPhone you could say: "Hey Siri, ask Google" and your next words will be passed to the Assistant.”
Where Siri, the first agent program, is activating google assistant, another agent program, and as the instruction is being passed to the assistant instead of to Siri it can be said Siri is being stopped as it is no longer the responding agent program.
}

Regarding Claim 4, Nadkar in view of Charlton teaches The agent device according to claim 2. Charlton further teaches wherein a part of the plurality of agent programs is set as an agent program capable of activating the other agent program.
{“This means iPhone and iPad users can call up the Google Assistant hands-free and without first opening the Google app. But to do this you'll first need to get Siri's attention, which results in the phrase "Hey Siri, OK Google"…. For most users that will be the most straight-forward option, but the second part can actually be whatever you like. So, to ask the Google Assistant a question on your iPhone you could say: "Hey Siri, ask Google" and your next words will be passed to the Assistant.”

Where Siri (the first and default agent program on iphone) is activating google assistant (a second agent program) based on voice commands. Where Siri is a part of the plurality of agent programs, the plurality being both Siri and google assistant.
}

Regarding Claim 5, Nadkar in view of Charlton teaches The agent device according to claim 4. Nadkar further teaches wherein the part of the plurality of agent programs includes an agent program configured to control the vehicle.
{Para [0027] “The voice control application 202 may include a default voice control application available within the vehicle infotainment system 102 or other in-vehicle computing system. The voice control application 202 may provide control over one or more systems of the vehicle such as a temperature control, radio or sound system, driving style or characteristics, entertainment system, or the like of the vehicle. A user (driver or passenger) may be able to speak to provide voice commands to allow for hands-free control of or hands-free information about the various systems of the vehicle.”
Where the default voice assistant is controlling vehicular systems including adjustment of driving characteristics.
}

Regarding Claim 6, Nadkar in view of Charlton teaches The agent device according to claim 1. Nadkar further teaches wherein the processor controls activation of each of the plurality of agent programs, 
{Para [0024] “The voice assistant manager 104 may receive a stream of audio from the microphones 106 and analyze the audio to detect the wake words. When a wake word is detected, the voice assistant manager 104 may look up the corresponding voice assistant service and establish an audio link (or other communication link) between the corresponding voice assistant service and the microphones 106, displays 108, and/or speakers 110 of the system 100. For example, the voice assistant manager 104 may establish a link between a voice assistant service on the first mobile device 112 in response to a first wake word, establish a link between a voice assistant service on the second mobile device 114 in response to a second wake word, or establish a link between a voice assistant service native to the vehicle infotainment system 102 in response to a third wake word. Similarly, different voice assistant services on the same device or system may be activated based on different wake words.”
Where the voice assistant manager can activate a number of different voice assistant services, e.g. agent programs.
}

Charlton further teaches wherein the processor stops the first agent program upon receiving an instruction to activate the other agent program.
{“ So, to ask the Google Assistant a question on your iPhone you could say: "Hey Siri, ask Google" and your next words will be passed to the Assistant.”
Where Siri, the first agent program, is activating google assistant, another agent program, and as the instruction is being passed to the assistant instead of to Siri it can be said Siri is being stopped as it is no longer the responding assistant. Siri is associated with a processor as it is running on an iPhone with a processor.} 

Regarding Claim 7, Nadkar in view of Charlton teaches The agent device according to claim 1. Nadkar further teaches wherein the processor outputs an end word for ending the first agent program that is active.
{Para [0044] “In one embodiment, the link component 308 establishes the audio link by providing audio following the wake word to the appropriate voice assistant service. In one embodiment, the link component 308 may establish a session with the voice assistant service where all audio from one or more microphones is fed to the voice assistant service until the user explicitly issues a command to end the session or stops providing voice input for a period of time. For example, the link component may establish the voice link by providing audio following the wake word to the first voice assistant and providing audio, video, or other information from the first voice assistant to one or more speakers or displays.”
Where “a command to end the session” can be considered an end word and is being outputted to the agent program as the link component is establishing a voice link. The voice assistant manager, e.g. an activation controller, includes the link component as shown in fig. 3 label 104, 308.
}

Regarding claim 8, it recites an agent device control method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Nadkar teaches a computer activating some of a plurality of agent programs;
{ The voice assistant manager is a part of the computing device as discussed in para[0049]. The voice assistant manager can activate a plurality of agent programs as discussed in para[0024].
}

Regarding Claim 10, Nadkar in view of Charlton teaches The agent device according to claim 1. Nadkar further teaches wherein the processor displays images on a display according to the priority of each of the plurality of agent programs when the plurality of agent programs are being activated.

{para [0020] “In one embodiment, the vehicle infotainment system 102 may include a voice assistant manager 104. The voice assistant manager 104 may manage a plurality of voice assistant services available within the system 100. For example, the voice assistant manager 104 may track the available voice assistance systems that are native to the vehicle infotainment system 102 or are running on connected devices, such as the first mobile device 112 or a second mobile device 114. In one embodiment, the voice assistant manager 104 may track all available voice assistant services or applications as well as a corresponding wake word for each voice assistant service. When the wake word for a specific voice assistant service is detected, the voice assistant manager 104 may activate and/or establish a link between the specific voice assistant service and a microphone 106.” Where one of several the voice assistants is being activated. The activated voice assistant is being given priority as discussed in Para [0032] “An example of this is the user speaking a wake word, waiting until a prompt indicates that the wake word has been detected and that the voice service is ready for a command, and then speaking the command. Thus, a user may be able to continue to provide a voice command, receive feedback, and provide additional voice commands as long as desired. However, until the link or session with the voice assistant service ends, other voice assistant services may not be available as the microphone, display, and/or speakers may be available only to the currently activated voice assistant service.” The activated voice assistant can the display video or graphical information on a display (video inherently includes a series of images and graphical information can be interpreted as an image) Para [0021] “For example, the voice assistant manager 104 may receive audio obtained and supplied by the microphone 106 and detect wake words within the audio. In response to receiving or detecting a wake word, the voice assistant manager 104 may activate the corresponding voice assistant service and create an audio link between the one or more microphones 106 and the corresponding voice assistant system. The audio link may provide audio from the microphones 106 to the corresponding voice assistant service, provide audio from the voice assistant service to the speakers 110, and/or provide video or graphical information to one or more displays 108.”  As its the activated voice assistant displaying the images it can be interpreted as the image is being displayed “according to priority”.
}

Regarding Claim 11, Nadkar teaches An agent device comprising a storage medium storing a plurality of agent programs, and a processor connected to the storage medium: 
{para [0029] where the voice assistants are stored on the memory of a mobile device and the processor 
Para [0048] and the voice assistant manager is being run on a computer.
The voice assistant manager connects with the voice assistants as shown in Fig. 2.
}
the plurality of agent programs provide a service including a 5response in response to speech of an occupant of a vehicle,
{para [0009], where a plurality of voice assistants are available to the occupant of a vehicle based through the vehicle infotainment system. These voice assistants can provide a plurality of different services in response to occupant voice commands such as providing weather and traffic updates and also adding items to lists.
}
wherein a voice assistant manager that is active among the plurality of agent programs is configured to activate another agent program upon receiving an instruction to activate the other agent program
{Para [0026] “In response to detecting a wake word in an audio stream provided by a microphone 214, the voice assistant manager 104 may send a message to trigger a launch of a corresponding voice assistant. For example, the voice assistant manager 104 may send a message indicating a name of the voice assistant service to activate to the voice control application 202, mobile device 206, and/or application integration platform 204.”
}

Nadkar does not explicitly teach,wherein a part of the plurality of agent programs is set as an agent program capable of activating the other agent program,
wherein a first agent program that is active among the plurality of agent programs is configured to activate another agent program upon receiving an instruction to activate the other agent program

However, Charlton teaches wherein a part of the plurality of agent programs is set as an agent program capable of activating the other agent program,
{“This means iPhone and iPad users can call up the Google Assistant hands-free and without first opening the Google app. But to do this you'll first need to get Siri's attention, which results in the phrase "Hey Siri, OK Google"…. For most users that will be the most straight-forward option, but the second part can actually be whatever you like. So, to ask the Google Assistant a question on your iPhone you could say: "Hey Siri, ask Google" and your next words will be passed to the Assistant.”

Where Siri (the first and default agent program on iphone) is activating google assistant (a second agent program) based on voice commands. Where Siri is a part of the plurality of agent programs, the plurality being both Siri and google assistant.
}

wherein a first agent program that is active among the plurality of agent programs is configured to activate another agent program upon receiving an instruction to activate the other agent program and when the other agent program is capable of activation based on a setting information.
{“This means iPhone and iPad users can call up the Google Assistant hands-free and without first opening the Google app. But to do this you'll first need to get Siri's attention, which results in the phrase "Hey Siri, OK Google"…. For most users that will be the most straight-forward option, but the second part can actually be whatever you like. So, to ask the Google Assistant a question on your iPhone you could say: "Hey Siri, ask Google" and your next words will be passed to the Assistant.”

Where Siri (the first and default agent program on iphone) is activating google assistant (a second agent program) based on voice commands which can be considered as a setting as the voice command is setting the google assistant to be activated.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadkar to incorporate the teachings of Charlton to have a first agent activate a second agent when given an instruction to do so because it allows for a default agent such as a first party agent that is activated by default to transfer control to another agent that may be better at certain tasks increasing user convenience (Nadkar para [0009] “In one embodiment, a passenger may summon a particular voice assistant (by uttering an appropriate wake-word) which the passenger knows to be better/more suitable at answering/doing certain job than others. For example, a first voice assistant may be better at answering weather/traffic updates, while a second voice assistant may be better at adding items to shopping list.”)

Regarding claim 12, it recites an agent device control method having limitations similar to those of claim 11 and therefore is rejected on the same basis.
Additionally Nadkar teaches a computer activating some of a plurality of agent programs;
{ The voice assistant manager is a part of the computing device as discussed in para[0049]. The voice assistant manager can activate a plurality of agent programs as discussed in para[0024].
}


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 20190172452 A1) teaches “In various embodiments, methods, systems, and vehicles are provided. The system includes a sensor, a memory, and a processor. The sensor is configured to obtain a request from a user. The memory is configured to store voice assistant data pertaining to respective skills of a plurality of different voice assistants. The processor is configured to at least facilitate: identifying a nature of the request; identifying a selected voice assistant, from the plurality of different voice assistants, having skills that are most appropriate for the request, based on the nature of the request and the voice assistant data; and facilitating communication with the selected voice assistant to provide assistance in accordance with the request.”
Lewis (US 20190278464 A1) teaches “Systems and methods for displaying a personalized visual representation of an artificially intelligent (AI) agent. The system presents a first representation of the AI agent on a display. A user provides an input to the AI agent through an input device. The system determines a type of information included in the input. The system then modifies feature(s) of the first representation to form a different representation of the AI agent based on the type of information included in the input. The second representation is then presented on the display.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668